DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unaccepable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney of record Mr. Chitrajit Chandrashekar (Limited Reg. No. L0896) on 1/11/2022.
	On 1/11/2022, examiner initiated an interview wherein the applicant agreed to further amend independent claims 1, 9 and 20 to clarify the novelty of the claims, these amendments will place the application in condition for allowance. 

	The Examiner Amendments are as follows:

1. 	(Currently Amended) A method to extract keywords from text in natural language processing implemented by one or more computing devices, the method comprising:
	cleaning, normalizing and standardizing inputs in a plurality of formats and then converting the inputs into a standard document object in a text processing format and that comprises 
	parsing the standard document object to identify a sentence and a token included in the sentence, wherein the token is identified by filtering the sentence using a predetermined filtering criteria;
	selecting one or more right candidates from the sentence and the token for ranking, wherein the token is the selected one of the right candidates when a similarity index is determined by comparing a vector representation of the sentence with another vector representation associated with a source document, is above a similarity threshold;
	assigning at least one score to the selected one or more right candidates; ranking the one or more right candidates, wherein the ranking the one or more right candidates is performed in conjunction with an ontology and a dictionary ranking, wherein the ontology and the dictionary ranking depends on a domain specific ontology and a domain specific dictionary for adjusting a final score of the ranked one or more candidates; 
	creating a connected graph between the ranked one or more right candidates; and 
	assigning an edge weight to at least one edge between a right candidate and another right candidate.


9. 	(Currently Amended) A system to extract keywords from text in natural language processing comprising:
	at least one processor; and 

	clean, normalize and standardize inputs in a plurality of formats and then converting the inputs into a standard document object in a text processing format and that comprises extracted sentences of text from the inputs with non-printable characters removed and sentence boundaries found and separated by a delimiter;
	parse the standard document object to identify a sentence and a token included in the sentence, wherein the token is identified by filtering the sentence using a predetermined filtering criteria;
	select one or more right candidates from the sentence and the token for ranking, wherein the token is the selected one of the right candidates when a similarity index is determined by comparing a vector representation of the sentence with another vector representation associated with a source document, is above a similarity threshold;
	assign at least one score to the selected one or more right candidates; ranking the one or more right candidates, wherein the ranking the one or more right candidates is performed in conjunction with an ontology and a dictionary ranking, wherein the ontology and the dictionary ranking depends on a domain specific ontology and a domain specific dictionary for adjusting a final score of the ranked one or more candidates; 
	create a connected graph between the ranked one or more right candidates; and 
	assign an edge weight to at least one edge between a right candidate and another right candidate.



	clean, normalize and standardize inputs in a plurality of formats and then converting the inputs into a standard document object in a text processing format and that comprises extracted sentences of text from the inputs with non-printable characters removed and sentence boundaries found and separated by a delimiter;
	parse the standard document object to identify a sentence and a token included in the sentence, wherein the token is identified by filtering the sentence using a predetermined filtering criteria;
	select one or more right candidates from the sentence and the token for ranking, wherein the token is the selected one of the right candidates when a similarity index is determined by comparing a vector representation of the sentence with another vector representation associated with a source document, is above a similarity threshold;
	assign at least one score to the selected one or more right candidates; ranking the one or more right candidates, wherein the ranking the one or more right candidates is performed in conjunction with an ontology and a dictionary ranking, wherein the ontology and the dictionary ranking depends on a domain specific ontology and a domain specific dictionary for adjusting a final score of the ranked one or more candidates; 
	create a connected graph between the ranked one or more right candidates; and 
	assign an edge weight to at least one edge between a right candidate and another right candidate.

Regarding the remaining claims, examiner further indicates that, the remaining claims are accepted in the form which is it was filed on 12/20/2021, by the applicant.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17, 19 and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, cleaning, normalizing and standardizing inputs in a plurality of formats and then converting the inputs into a standard document object in a text processing format and that comprises extracted sentences of text from the inputs with non-printable characters removed and sentence boundaries found and separated by a delimiter; parsing the standard document object to identify a sentence and a token included in the sentence, wherein the token is identified by filtering the sentence using a predetermined filtering criteria; selecting one or more right candidates from the sentence and the token for ranking, wherein the token is the selected one of the right candidates when a similarity index is determined by comparing a vector representation of the sentence with another vector representation associated with a source document, is above a similarity threshold; assigning at least one score to the selected one or more right candidates; ranking the one or more right candidates, wherein the ranking the one or more right candidates is performed in conjunction with an ontology and a dictionary ranking, wherein the ontology and the dictionary ranking depends on a domain specific ontology and a domain specific dictionary for adjusting a final score of the ranked one or more candidates; creating a connected 
For at least similar reasons, independent claims 9 and 20 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





1/25/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154